In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1518 
ANGEL HOUSTON, 
                                                     Plaintiff‐Appellee, 

                                   v. 

C.G. SECURITY SERVICES, INC., 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
           No. 1:12‐cv‐00328 — William T. Lawrence, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 26, 2016 — DECIDED APRIL 25, 2016 
                ____________________ 

   Before POSNER, FLAUM, and EASTERBROOK, Circuit Judges. 
    FLAUM,  Circuit  Judge.  This  appeal  arises  out  of  a  lawsuit 
brought by plaintiff‐appellee Angel Houston, who sustained 
injuries from a fall during a New Year’s Eve party at a Hyatt 
hotel in Indianapolis. Defendant‐appellant C.G. Security Ser‐
vices, Inc. (“C.G.”) provided security personnel for the party. 
During litigation, Houston filed several motions for sanctions 
against C.G. The district court referred the matter to a magis‐
2                                                     No. 15‐1518 

trate judge, who issued a report and recommendation regard‐
ing sanctions against C.G. for discovery violations. The dis‐
trict court adopted the magistrate judge’s report and recom‐
mendation to impose sanctions. 
   C.G.  appeals.  Specifically,  C.G.  claims  that  the  district 
court abused its discretion by adopting the report and recom‐
mendation, as well as by awarding Houston’s counsel attor‐
ney’s fees. We conclude that there was no abuse of discretion 
and affirm the judgment of the district court. 
                         I. Background 
    In March 2012, Houston sued Hyatt Corporation and the 
Hyatt Regency Indianapolis (collectively, “Hyatt”) for breach 
of contract, intentional misconduct, and negligence in connec‐
tion with injuries she sustained after falling at the downtown 
Indianapolis  Hyatt  hotel  during  a  hotel‐sponsored  New 
Year’s Eve party on December 31, 2010. Houston claimed that 
Hyatt failed to provide a safe and secure environment for the 
party and that this failure was the proximate cause of her in‐
juries as well as consequential damages arising out of those 
injuries.  Houston  sought  damages  in  excess  of  one  million 
dollars. 
    Several months later, Houston joined C.G. as a defendant 
in an amended complaint based upon C.G.’s provision of se‐
curity personnel for the New Year’s Eve party. Discovery re‐
vealed that Hyatt had used C.G.’s security services for years. 
Houston alleged that C.G. failed to provide adequate security 
services and that this failure proximately caused her injuries 
and damages. 
   On May 1, 2013, both Hyatt and C.G. moved for summary 
judgment.  A  discovery  conference  was  held  several  weeks 
No. 15‐1518                                                      3

later, on May 22. The district court granted Hyatt’s summary 
judgment  motion  on  February  3,  2014.  However,  it  delayed 
ruling on C.G.’s motion due to Houston’s filing of three mo‐
tions for sanctions against C.G. for various discovery matters. 
The district court referred the matter of sanctions to a magis‐
trate judge pursuant to 28 U.S.C. § 636(b)(1)(B). 
    The magistrate judge examined the three motions for sanc‐
tions and found that C.G. had engaged in a pattern of obstrep‐
erous discovery behavior by testifying falsely about its docu‐
ments and discovery efforts, failing timely to correct false rep‐
resentations  regarding  its  discovery,  falsifying  documents, 
and impeding the fair conduct of depositions. The magistrate 
judge recommended that the district court impose monetary 
sanctions against C.G. In particular, the magistrate judge ad‐
vised the district court to compel C.G. to pay Houston reason‐
able attorney’s fees for the work of her counsel in the conduct 
of discovery after C.G. joined the litigation. 
    Following  the  magistrate  judge’s  issuance  of  the  report 
and  sanctions  recommendation,  the  district  court  granted 
C.G.’s motion for summary judgment on March 14, 2014. The 
district court declined to enter final judgment pending a de‐
termination as to the amount of sanctions to be levied against 
C.G. C.G. subsequently objected to the magistrate judge’s re‐
port and recommendation. 
    The  district  court  considered  C.G.’s  objection  and  con‐
ducted a de novo review of the magistrate judge’s report and 
recommendation.  On  September  16,  2014,  the  district  court 
overruled  C.G.’s  objection,  adopted  the  report  and  recom‐
mendation, and ordered Houston’s counsel to file a petition 
for  fees.  Houston’s  counsel  moved  for  $146,050.00  in  attor‐
ney’s fees and $18,512.10 in costs.  
4                                                         No. 15‐1518 

    In February 2015, the district court granted in part Hou‐
ston’s motion for attorney’s fees. In so doing, the district court 
considered  various  objections  lodged  by  C.G.  and  excluded 
more than 100 billed hours that appeared unrelated to discov‐
ery efforts. The district court ultimately ordered C.G. to pay 
Houston $118,925.00 in attorney’s fees and $16,498.91 in costs, 
for a total of $135,423.91.  
   C.G. appeals the district court’s adoption of the magistrate 
judge’s  report  and  recommendation  regarding  sanctions,  as 
well as its order awarding Houston attorney’s fees. 
                           II. Discussion 
     A. Report and Recommendation Regarding Sanctions 
     On  appeal,  C.G.  argues  that  the  district  court  abused  its 
discretion by awarding sanctions. We may reverse the district 
court’s determination of factual issues underlying the award 
of sanctions only if its findings are clearly erroneous. Ordower 
v. Feldman, 826 F.2d 1569, 1574 (7th Cir. 1987). By contrast, we 
review the decision to award sanctions for abuse of discretion. 
Id. In reviewing for abuse of discretion, we “keep in mind that 
because the trial court alone has an intimate familiarity with 
the relevant proceedings it is in a far superior position to pass 
on an attorney’s conduct than a reviewing court.” Id. (citation 
and internal quotation marks omitted). 
   C.G.’s initial contention is that the district court abused its 
discretion by awarding sanctions because Houston failed to 
comply with procedural prerequisites. C.G. relies in part on 
Local Rule 7‐1(g)(1) of the U.S. District Court for the Southern 
District of Indiana, which requires movant’s counsel to file a 
motion  showing  that  she  made  reasonable  efforts  to  confer 
with  opposing  counsel  and  resolve  the  issues  raised  in  the 
No. 15‐1518                                                         5

motion. S.D. Ind. L.R. 7‐1(g)(1). Relatedly, Local Rule 37‐1(a) 
requires movant’s counsel to confer in good faith before in‐
volving the court in discovery disputes. S.D. Ind. L.R. 37‐1(a); 
see also Fed. R. Civ. P. 37(a)(1) (requiring certification of such 
efforts). C.G. argues that because Houston did not engage in 
a  discovery  conference  before  her  second  motion  for  sanc‐
tions, the award of fees for issues raised in the second motion 
was improper. According to C.G., the sole discovery confer‐
ence held on May 22, 2013—before the first motion for sanc‐
tions  was  filed—did  not  satisfy  the  court’s  meet‐and‐confer 
requirements with regard to Houston’s second and third mo‐
tions  for  sanctions.  C.G.  asserts  that  Houston  should  have 
called  for  an  additional  discovery  conference  and  provided 
proper certification of efforts to confer with opposing counsel.  
    The evidence in the record indicates that Houston’s coun‐
sel met the meet‐and‐confer requirements through participa‐
tion in the May 2013 discovery conference, as well as through 
email exchanges and calls to opposing counsel. In the context 
of what the magistrate judge referred to as C.G.’s “obstreper‐
ous” conduct and “improper gamesmanship,” we cannot ac‐
cept C.G.’s contention that one discovery conference was in‐
sufficient.  The  record  shows  that  Houston’s  counsel  made 
various attempts to confer with C.G.’s counsel but that C.G. 
rebuffed these  efforts. Because C.G.  was largely responsible 
for the lack of meeting, the district court did not abuse its dis‐
cretion in finding that Houston had complied with the proce‐
dural prerequisites. 
    C.G.  further  argues  that  it  did  not  conduct  discovery  in 
bad faith and that any mistake or inadvertence on its part was 
nothing more than “bad record‐keeping” unworthy of sanc‐
tion. To be sure, we have declined to impose sanctions where 
6                                                        No. 15‐1518 

there is no showing of bad faith or improper purpose. See, e.g., 
Corley v. Rosewood Care Ctr., Inc. of Peoria, 388 F.3d 990, 1014 
(7th Cir. 2004). Nonetheless, upon review, there is sufficient 
evidence to support the district court’s finding that C.G. acted 
in bad faith. For instance, before C.G. was joined as a defend‐
ant,  Houston  served  on  C.G.  a  non‐party  documents  sub‐
poena.  C.G.  never  responded  to  this  subpoena.  Although 
Houston did not seek relief for C.G.’s failure to comply with 
the subpoena, service of the subpoena alerted C.G. to the need 
to search for and secure documents related to its work for Hy‐
att  at  the  New  Year’s  Eve  party.  Nevertheless,  C.G.’s  initial 
search as part of its discovery obligations did not take place 
until at least April 2013, roughly four months after C.G. was 
added  as  a  party.  Furthermore,  C.G.  did  not  provide  infor‐
mation sought by Houston regarding the security personnel 
working  for  C.G.  at  the  party  in  a  timely  manner,  failed  to 
alert Houston that it could not provide reasonably definitive 
information about the personnel, and then proceeded to con‐
tinually change its answers about the personnel. There is also 
evidence  of  false  or,  at  best,  reckless  and  evasive  testimony 
offered  by  at  least  one  of  C.G’s  witnesses,  namely  Charles 
Guynn,  C.G.’s owner and president. Such  conduct does  not 
comport with C.G.’s claim that it did the best it could to pro‐
vide Houston with accurate, timely information in discovery. 
    C.G.’s argument that the sanction award was dispropor‐
tionate to the harm and the outcome of the underlying lawsuit 
is also unavailing. The magistrate judge did not clearly err in 
her factual findings related to C.G.’s misconduct in discovery, 
nor did she err in concluding that C.G.’s meritorious defense 
to Houston’s claim that C.G. failed to provide adequate secu‐
rity services did not excuse C.G.’s misconduct. Given the am‐
No. 15‐1518                                                           7

ple  evidence  of  C.G.’s  attempts  to  impede,  delay,  and  frus‐
trate  Houston’s  discovery  efforts,  the  district  court  did  not 
abuse its discretion by imposing sanctions. 
    B. Attorney’s Fee Award 
    C.G. also challenges the nature of the sanction imposed by 
the district court, namely the award of attorney’s fees. Under 
the federal rules, Rule 37 sanctions may include an order to 
pay the amount of the reasonable expenses incurred in mak‐
ing the motion for sanctions, including attorney’s fees. Fed. R. 
Civ. P. 37(b)(2)(C). We review the district court’s award of at‐
torney’s fees for abuse of discretion. See Marrocco v. Gen. Mo‐
tors Corp., 966 F.2d 220, 225 (7th Cir. 1992). 
    C.G. contends that the district court abused its discretion 
by  awarding  Houston’s  counsel  an  unreasonable  attorney’s 
fee: $135,423.91 in fees and costs. According to C.G., the item‐
ized fee statement submitted by Houston’s counsel was “out‐
landish and replete with overbilling on unrelated tasks.” C.G. 
also objects to alleged large blocks of time billed on tasks that 
fall outside the scope of the court order. 
     Our case law provides that the “starting point in a district 
court’s evaluation of a fee petition is a lodestar analysis; that 
is,  a  computation  of  the  reasonable  hours  expended  multi‐
plied  by  a  reasonable  hourly  rate.”  Divane  v.  Krull  Elec.  Co., 
319 F.3d 307, 317–18 (7th Cir. 2003). In the case at hand, the 
district  court  properly  applied  the  lodestar  analysis  and  of‐
fered a thorough explanation for why the costs, expenses, and 
time  claimed by Houston’s  counsel  were  reasonable.  At the 
outset, the district court evaluated the itemized fee statement 
and  excluded  entries  requesting  compensation  for  tasks  it 
8                                                    No. 15‐1518 

deemed unrelated to discovery. The district court also explic‐
itly addressed and rejected C.G.’s objections to thirteen spe‐
cific billing entries. Moreover, the district court properly con‐
sidered Houston’s counsel’s hourly rate of $250 per hour and 
determined that it was reasonable based on counsel’s twenty‐
one years of litigation experience, as well as the fact that $250 
per hour is counsel’s standard hourly rate. Thus, we cannot 
conclude that the district court abused its discretion in calcu‐
lating and awarding attorney’s fees. 
                        III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.